DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-15 are pending.
	The prior art submitted on 12/30/19 has been considered.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15, are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose et al. (US 2008/0147261 A1) in view of Yokoyama et al. (US 2007/0150108 A1), and Mascorro Medina et al. (US 2016/0114488 A1).
	As per claim 1, Ichinose et al. disclose a method of operating a mobile robot, the method comprising: receiving a guidance destination input (see at least the abstract; and para. [0006-0007], all disclose a destination position setting unit for setting the destination position of the unguided person); generating a global path to the received guidance destination (see at least the abstract, disclose calculating the 
Ichinose et al. also do not disclose detecting and tracking an obstacle.  However, a third reference to Mascorro Medina et al. disclose the system and method for providing guidance to customer (see at least the abstract; and [0005-0006]), detecting and tracking an obstacle (see at least [0028], and [0050-0053]); upon detecting the guidance target within a reference distance, generating an avoidance path to avoid an obstacle being tracked (see at least [0050-0053]); calculating a 
	As per claim 2, Ichinose et al. disclose when a current position after the moving is not a destination, the detecting and tracking the unguided person is performed again (see at least [0046-0048]).  In addition, the third reference to Mascorro Medina et al. disclose the detecting and tracking the obstacle (see at least [0028], and [0052-0053]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Ichinose et al. by combining detecting and tracking an obstacle for assisting and guiding a person to destination effectively and safely to avoid collision.
	As per claim 3, Ichinose et al. disclose when the guidance target is not detected within the reference distance: switching to a standby mode (see at least 
	As per claim 4, Ichinose et al. disclose when the guidance target is detected within a preset waiting time, the detecting and tracking an obstacle is performed again (see at least [0037] disclose once the unguided person having the features coincident with the unguided person feature information received reaches the neighborhood of the destination, the same operation as steps S2 to S7 is performed). 
	As per claim 5, Ichinose et al. disclose standing by until the unguided person having the feature coincident with the unguided person feature detection unit 23 (see at least [0031-0034], and [0037]).  Ichinose et al. do not explicitly disclose traveling back to a preset home.  However, Mascorro Medina et al. disclose when the guidance target is not detected within the preset waiting time: traveling back to a preset home (see at least [0045]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Ichinose et al. by combining when the guidance target is not detected within the preset waiting time: traveling back to a preset home for continuing detecting and tracking a person to be guided.


	As per claim 9, Ichinose et al. do not disclose gaze movement of the guidance target.  However, Mascorro Medina et al. disclose when gaze movement of the guidance target is detected a predetermined number of times or more: outputting a message inquiring whether to terminate guidance (see at least [0045] disclose the robot can detect the interest of a customer towards itself by monitoring the customer’s communication response rate, head rotation, facial expression pattern, to determine the customer’s “state of mind”, when the interest is low, the robot will skip this customer and navigate back to its home position in the facility; also para. [0047-0049] disclose the customer and the robot communicate by messaging).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Ichinose et al. by combining detecting gaze movement of the guidance target to detect whether the customer need guidance from the robot.

	As per claim 11, Ichinose et al. disclose the moving comprises moving to the next target node based on an  avoidance path to the next target node (see at least [0027-0028] disclose the neighboring corner (52) becomes a first destination position (P1)). 
	As per claim 12, Ichinose et al. disclose the global path comprises a destination node corresponding to the guidance destination and a plurality of general nodes present between a current position of a mobile robot and the destination node (see at least [0027-0028] disclose wherein the path comprises corner positions (51,52) which are present at the destination position (PG) and between the current position (P2) of the robot and the destination position (PG). 
	As per claim 13, Ichinose et al. disclose the generating a global path comprises generating the global path based on a generated topological map (see at 
	As per claim 14, Ichinose et al. disclose the detecting and tracking a guidance target comprises identifying the guidance target based on an image acquired by an image acquisition part (see at least [0031-0034]).
	As per claim 15, Ichinose et al. disclose the detecting and tracking a guidance target comprises, when a plurality of persons is present in an image acquired by the image acquisition part, determining a person present at a position closest to a center of the image to be the guidance target (see at least [0035], and [0041], all disclose traces the position of the unguided person until the unguided person comes to the neighborhood of the destination).  Ichinose et al. do not explicitly disclose determining a person present at a position closest to a center of the image to be the guidance target.  However, this is just an engineering design choice in order to traces the position of the guidance target accurately.   It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Ichinose et al. by combining determining a person present at a position closest to a center of the image to be the guidance target for accurately tracking a guidance target.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Sakai et al. (US 2006/0184274 A1)
	. Dayal et al. (10188580)
	. Martinson et al. (10383552)
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DALENA TRAN/Primary Examiner, Art Unit 3664